—Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered July 16, 1991, convicting defendant, after a jury trial, of rape in the first degree, sodomy in the first degree (3 counts), and sexual abuse in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 12 Vi to 25 years on the rape and sodomy counts, and 3 Vi to 7 years on the sexual abuse count, unanimously affirmed.
Contrary to defendant’s contention, the Trial Justice did not abuse his discretion when he denied an adjournment to give defendant a further opportunity to produce a witness. Defendant was unable to state when the witness could appear and failed to establish that the testimony of this witness was material (People v Foy, 32 NY2d 473).
Nor did the court err in curtailing defense counsel’s attempt on cross-examination to explain defendant’s struggle with the police (see, People v Dlugash, 41 NY2d 725, 736; People v Etheridge, 71 AD2d 861). In any event, the error was harmless in view of the complainant’s convincing testimony which was otherwise corroborated (People v Crimmins, 36 NY2d 230). Concur — Sullivan, J. P., Carro, Rosenberger and Wallach, JJ.